DETAILED ACTION
This action is responsive to the following communications: Applicants’ Response filed on April 14, 2021. All references to this application refer to the U.S. Patent Application Publication No. 2020/0294414 A1. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

THIS ACTION IS MADE FINAL.

Claims 1-20 are pending in this case. Claims 1, 10, and 17 were amended. Claims 1, 10, and 17 are the independent claims. Claims 1-20 are rejected.

Specification




The objections to the disclosure, including those directed to improper trademark use, are withdrawn in view of the amendments.

The use of trademarks has been noted in this application. The term should be accompanied by the generic terminology, if appropriate; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature 
All trademarks are properly marked.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0040256 A1, filed by Alvarez et al., on August 5, 2016, and published on February 8, 2018 (hereinafter Alvarez), in view of U.S. Patent No. 10,115,305 B2, issued to Mortazavi et al., on October 30, 2018, and filed on September 30, 2016 (hereinafter Mortazavi), further in view of U.S. Patent Application Publication No. 2018/0376290 A1, filed by Dhillon et al., on June 21, 2018, and published on December 27, 2018 (hereinafter Dhillon).

With respect to independent claim 1, Alvarez discloses a driving simulation platform, comprising: one or more controllers of a driving simulator, programmed to 
Perform a driving simulation for a pre-designed use case selected by a user via a web-based configuration interface, the driving simulation using road data…; Alvarez discloses a driving simulation platform comprising controllers programmed to perform a driving simulation for a predesigned use-case selected by a user via a web-based interface using road data (see Alvarez, Figs. 1A-B, 2-6, 9, and 10; see also, Alvarez, paragraphs 0015 [a GUI is used to generate simulations and simulation modifiers, permitting designers to create and customize the simulations and driving condition and vehicle parameters], 0018-0020 [describing the simulator bench of Fig. 1A], 0021-0022 [describing the simulator platform of Fig. 1B], 0023-0025 [describing Fig. 2, including the architecture and interfaces], and 0029-0033 [describing the designer interface through which the use cases, scenarios, and parameters are selected and 
Alvarez fails to expressly disclose that the road data is imported from a cloud server.
	However, Mortazavi teaches using road and traffic data imported from a cloud server (see Mortazavi, col. 6, lines 8-13 [traffic signal and road data can be imported from external sources, such as a traffic management system or a cloud based server] and col. 11, lines 35-47 [describing the use of map and route data]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Alvarez and Mortazavi before him before the effective filing date of the claimed invention, to modify the platform of Alvarez to incorporate importing road data from a cloud server as taught by Mortazavi. One would have been motivated to make such a combination because this helps to make a more accurate and realistic simulation, as taught by Mortazavi (see Mortazavi, col. 1, lines 33-35 [“Disclosed herein are aspects, features, elements, implementations, and implementations to optimize driving time and user experience using traffic signal information.”]).
	Alvarez, as modified by Mortazavi further teaches responsive to receiving a plurality of driving instructions from a web-based configuration interface, send driving instructions to an external device in communication with the driving simulation platform to inform a user about the driving instructions…	Alvarez further teaches sending the driving instructions to an external device in communication with the driving simulation platform to inform a user about the driving instructions (see Alvarez, paragraphs 0013 [activities and interactions with an external device in communication with the platform are tracked], 0024-0026 [additional devices coupled to the platform can be used for input/output services, including wearables, tablets, smartphones, etc., which transmit and receive information from the platform; communications between elements and connected devices can be transmitted using the  Message Queue Telemetry Transport protocol with socket.io communications between the different devices], and 0028 [responses from the external device and captured and logged]). 
wherein the driving instructions include a plurality of pickup and drop-off orders.
	However, Dhillon teaches a method for evaluating drivers using telemetry data from vehicles, route data, and driver behavior, using devices connected via the Internet of Things, and where this data is captured over the course of journeys comprising those of a particular type of driving, including orders with a plurality of pickups or drop offs (see Dhillon, paragraphs 0016 [jobs are defined as taking a load from one location to another location, and may include pickups from multiple locations and deliveries to multiple locations, including on a single job; system tracks the driver, the vehicle, the job, and the job status], 0027 [jobs are received and entered into the routing system with start and end points, and, if applicable, intermediate pickup and drop-off orders], 0040 [orders can include multiple pickup and drop-off orders], and 0072 [trips can include multiple trip segments]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Alvarez, Mortazavi, and Dhillon, before him before the effective filing date of the claimed invention, to modify the platform of Alvarez, as modified by Mortazavi, to incorporate importing driving instructions comprising a plurality of pickup and drop-off orders as taught by Dhillon. One would have been motivated to make such a combination because this allows tracking of vehicles, drivers, and job status, as taught by Dhillon (see Dhillon, paragraph 0003 [“In many Internet-of-Things (IOT)/Machine-to-Machine (M2M) solutions, particularly running on moving machines, for example vehicles, it may be useful to the fleet operator to track not only the vehicles, but who is driving, what job they are working on and/or the location of the vehicle.”]).
	Alvarez, as modified by Mortazavi and Dhillon, further teaches responsive to receiving, from the external device, responses indicative of completion of the pickup and drop-off orders, record the responses and generate a score for the user the timing of the responses.
	Dhillon further teaches generating a driver score based on the measurements, where the score 

With respect to dependent claim 2, Alvarez, as modified by Mortazavi and Dhillon, teaches the driving simulation platform of claim 1, as described above.
	Alvarez further teaches the platform wherein the one or more controllers are further programmed to: responsive to receiving a functionality input via the web-based configuration interface, adjust a functionality control for the simulation.
	Alvarez further teaches adjusting the simulation parameters via the web interface via the simulation modifiers (see Alvarez, paragraphs 0028-0033, described supra, claim 1).

With respect to dependent claim 3, Alvarez, as modified by Mortazavi and Dhillon, teaches the driving simulation platform of claim 2, as described above.
	Alvarez further teaches the platform wherein the one or more controllers are further programmed to: perform adjustment to the functionality control while the simulation is being performed.
	Alvarez further teaches that the parameter adjustments can be made while the simulation is running (see Alvarez, paragraphs 0040 [the Wizard of Oz (WoZ) controller allows the operator to modify the scenario parameters during a simulation] and 0051 [further description of the WoZ controllers]; see supra, claim 1).

With respect to dependent claim 4, Alvarez, as modified by Mortazavi and Dhillon, teaches the driving simulation platform of claim 2, as described above.
	Alvarez further teaches the platform wherein the one or more controllers are further programmed to: adjust a simulation control including at least one of: a vehicle dynamics model, an ambient traffic artificial intelligence (AI) model, a vehicle-to-everything (V2X) model, a view camera controller module, a weather control module, an ambient pedestrian Al model, an aerial vehicle control module, or a generic city traffic model.
	Alvarez further teaches adjusting at least one of the vehicle dynamics, traffic control, pedestrians, weather, etc. (see Alvarez, paragraphs 0028-0033, described supra, claim 1).

With respect to dependent claim 5, Alvarez, as modified by Mortazavi and Dhillon, teaches the driving simulation platform of claim 2, as described above.
	Alvarez further teaches the platform wherein the one or more controllers are further programmed to: adjust a scenario control including at least one of: a behavior control module, a timer control module, an infrastructure control module, or a vehicle add-on model.
	Alvarez further teaches adjusting at least a behavior control, infrastructure control, or vehicle add-on (see Alvarez, paragraphs 0028-0033, described supra, claim 1).

With respect to dependent claim 6, Alvarez, as modified by Mortazavi and Dhillon, teaches the driving simulation platform of claim 2, as described above.
	Alvarez further teaches the platform wherein the one or more controllers are further programmed to: adjust a visual control including at least one of: a three-dimensional (3D) rendering module, a generic 3D pedestrian model, a generic 3D vehicle model, or a generic 3D city model.
	Alvarez further teaches adjusting at least a 3D rendering model, a 3D pedestrian model, a 3D vehicle model, or a 3D city model (see Alvarez, paragraphs 0028-0033, described supra, claim 1).

With respect to dependent claim 7, Alvarez, as modified by Mortazavi and Dhillon, teaches the driving simulation platform of claim 2, as described above.
	Alvarez further teaches the platform wherein the one or more controllers are further programmed to: adjust a communication control including: an external communication module configured to communicate with the external device, or an infotainment integration module.
	Alvarez further teaches adjusting at least an external communication control configured to communicate with the external device or an infotainment system (see Alvarez, paragraphs 0013, 0022, 0028, 0040, and 0051, described supra, claim 1).

With respect to dependent claim 8, Alvarez, as modified by Mortazavi and Dhillon, teaches the driving simulation platform of claim 1, as described above.
	Alvarez further teaches the platform wherein the one or more controllers are further programmed to: responsive to receiving a user input via the web-based configuration interface, import at least one of following data into the driving simulation platform from the cloud server: 3D city model, signal timing data, or use case specific input.
	Alvarez further teaches at least importing 3D city model or use case specific inputs (see Alvarez, paragraphs 0028-0033, described supra, claim 1).

With respect to dependent claim 9, Alvarez, as modified by Mortazavi and Dhillon, teaches the driving simulation platform of claim 1, as described above.
wherein the one or more controllers are further programmed to: communicate with an infotainment device via an infotainment integration module.
	Alvarez further teaches interfacing with an infotainment module (see Alvarez, paragraphs 0013, 0024, and 0028, described supra, claim 1).

With respect to independent claim 10, Alvarez discloses a method for a driving simulator, comprising: 
Responsive to receiving a user input via a web-based configuration application, importing a 3D city model…into the driving simulator from a database and send driving instructions to an external device in communication with the driving simulator…; Alvarez discloses receiving user inputs via a web interface for a driving simulator, importing a 3D city model, and transmitting the instructions to an external device in communication with the driving simulator (see Alvarez, paragraphs 0015, 0021-0022, 0024-0026, and 0028-0033, described supra, claim 1).
Alvarez fails to expressly disclose importing road network data into the driving simulator.
	However, Mortazavi teaches using road and traffic data imported from a cloud server (see Mortazavi, col. 6, lines 8-13 and col. 11, lines 35-47, described supra, claim 1).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Alvarez and Mortazavi before him before the effective filing date of the claimed invention, to modify the method of Alvarez to incorporate importing road data from a cloud server as taught by Mortazavi. One would have been motivated to make such a combination because this helps to make a more accurate and realistic simulation, as taught by Mortazavi (see Mortazavi, col. 1, lines 33-35, described supra, claim 1).
Alvarez and Mortazavi fail to further teach wherein the driving instructions include a plurality of pickup and drop-off orders.
	However, Dhillon teaches a method for evaluating drivers using telemetry data from vehicles, supra, claim 1).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Alvarez, Mortazavi, and Dhillon, before him before the effective filing date of the claimed invention, to modify the method of Alvarez, as modified by Mortazavi, to incorporate importing driving instructions comprising a plurality of pickup and drop-off orders as taught by Dhillon. One would have been motivated to make such a combination because this allows tracking of vehicles, drivers, and job status, as taught by Dhillon (see Dhillon, paragraph 0003, described supra, claim 1).
	Alvarez, as modified by Mortazavi and Dhillon, further teaches the method comprising:
Starting a driving simulation for a pre-designed use case selected by a user via the web-based configuration application; Alvarez further teaches starting a driving simulation for a pre-designed use case selected by a user via the web-based configuration application (see Alvarez, paragraphs 0028-0033, described supra, claim 1).
Responsive to receiving a functionality input via the web-based configuration application, adjusting a functionality control for the simulation during a process of the simulation; Alvarez further teaches adjusting a functionality control for the simulation while the simulation is running (see Alvarez, paragraphs 0025, 0028-0033, 0040, and 0051, described supra, claim 1).
Responsive to receiving a message from the external device, recording the message as a simulation record in a storage; Alvarez further teaches receiving a communication from the external device and saving it in a storage as a simulation record (see Alvarez, paragraphs 0013, 0022, 0028, described supra, claim 1).

dependent claim 11, Alvarez, as modified by Mortazavi and Dhillon, teaches the method of claim 10, as described above.
	Alvarez further teaches the method, further comprising: adjusting a simulation control by enabling or disabling at least one of: a vehicle dynamics model, an ambient traffic Al model, a V2X model, a view camera controller module, a weather control module, an ambient pedestrian Al model, an aerial vehicle control module, or a generic city traffic model.
	Alvarez further teaches adjusting at least one of the vehicle dynamics, traffic control, pedestrians, weather, etc. (see Alvarez, paragraphs 0028-0033, described supra, claim 1).

With respect to dependent claim 12, Alvarez, as modified by Mortazavi and Dhillon, teaches the method of claim 10, as described above.
	Alvarez further teaches the method, further comprising: adjusting a scenario control by enabling or disabling at least one of: a behavior control module, a timer control module, an infrastructure control module, or a vehicle add-on model.
	Alvarez further teaches adjusting at least a behavior control, infrastructure control, or vehicle add-on (see Alvarez, paragraphs 0028-0033, described supra, claim 1).

With respect to dependent claim 13, Alvarez, as modified by Mortazavi and Dhillon, teaches the method of claim 10, as described above.
	Alvarez further teaches the method, further comprising: adjusting a visual control by enabling or disabling at least one of: a three-dimensional (3D) rendering module, a generic 3D pedestrian model, a generic 3D vehicle model, or a generic 3D city model.
	Alvarez further teaches adjusting at least a 3D rendering model, a 3D pedestrian model, a 3D vehicle model, or a 3D city model (see Alvarez, paragraphs 0028-0033, described supra, claim 1).
dependent claim 14, Alvarez, as modified by Mortazavi and Dhillon, teaches the method of claim 10, as described above.
	Alvarez further teaches the method, further comprising: adjust a communication control by enabling or disabling: an external communication module configured to communicate with the external device, or an infotainment integration module.
	Alvarez further teaches adjusting at least an external communication control configured to communicate with the external device or an infotainment system (see Alvarez, paragraphs 0013, 0022, 0028, 0040, and 0051, described supra, claim 1).

With respect to dependent claim 15, Alvarez, as modified by Mortazavi and Dhillon, teaches the method of claim 10, as described above.
	Mortazavi further teaches the method wherein the database is located remotely at a cloud server connected to the driving simulator via a communications network.
	Mortazavi further teaches that the database is a cloud based server connected to the driving simulator (see Mortazavi, col. 6, lines 8-13 and col. 11, lines 35-47, described supra, claim 1).

With respect to dependent claim 16, Alvarez, as modified by Mortazavi and Dhillon, teaches the method of claim 10, as described above.
	Alvarez and Mortazavi further teach the method, further comprising: responsive to receiving the user input via a web-based configuration application, importing signal timing data and use case specific inputs into the driving simulator from the database.
	Alvarez further teaches at least importing use case specific inputs (see Alvarez, paragraphs 0028-0033, described supra, claim 1). 
supra, claim 1).

With respect to independent claim 17, Alvarez discloses a non-transitory computer readable medium comprising instructions, when executed by a driving simulator, cause the driving simulator to: 
Responsive to receiving a user input via a web-based configuration application, import a 3D city model into the driving simulator…; Alvarez discloses receiving user inputs via a web interface for a driving simulator, importing a 3D city model into the driving simulator (see Alvarez, paragraphs 0015, 0021-0022, 0024-0026, and 0028-0033, described supra, claim 1).
Alvarez fails to teach downloading from a cloud server.
	However, Mortazavi teaches using road and traffic data imported from a cloud server (see Mortazavi, col. 6, lines 8-13 and col. 11, lines 35-47, described supra, claim 1).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Alvarez and Mortazavi before him before the effective filing date of the claimed invention, to modify the medium of Alvarez to incorporate importing data from a cloud server as taught by Mortazavi. One would have been motivated to make such a combination because this helps to make a more accurate and realistic simulation, as taught by Mortazavi (see Mortazavi, col. 1, lines 33-35, described supra, claim 1).
	Alvarez, as modified by Mortazavi, further teaches
Starting a driving simulation for a pre-designed use case selected by a user via the web-based configuration application; Alvarez further teaches starting a driving simulation for a pre-designed use case selected by a user via the web-based configuration application (see Alvarez, paragraphs 0028-0033, described supra, claim 1).
Responsive to receiving a signal for an external device in communication with the driving simulator, send the signal to the external device; Alvarez further teaches sending the driving instructions to an external device in communication with the driving simulation platform to inform a user about the driving instructions (see Alvarez, paragraphs 0013, 0024-0026, and 0028, described supra, claim 1).
Alvarez and Mortazavi fail to further teach responsive to receiving feedback from an external device responding the signal, generating a score for the user using the feedback.
	However, Dhillon teaches a method for evaluating drivers using telemetry data from vehicles, route data, and driver behavior, generating a score for the driver (see Dhillon, paragraphs 0017, 0031, 0046, 0049, 0052, and 0057, described supra, claim 1).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Alvarez, Mortazavi, and Dhillon, before him before the effective filing date of the claimed invention, to modify the medium of Alvarez, as modified by Mortazavi, to incorporate generating a score for each driver as taught by Dhillon. One would have been motivated to make such a combination because this allows tracking of vehicles, drivers, and job status, as taught by Dhillon (see Dhillon, paragraph 0003, described supra, claim 1).

With respect to dependent claim 18, Alvarez, as modified by Mortazavi and Dhillon, teaches the non-transitory computer readable medium of claim 17, as described above.
	Alvarez further teaches the medium, further comprising instructions, when executed by a driving simulator, cause the driving simulator to: responsive to receiving a functionality input via the web-based configuration application, adjusting a functionality control for the simulation during a process of the simulation.
	Alvarez further teaches adjusting the simulation parameters via the web interface via the simulation modifiers during the simulation (see Alvarez, paragraphs 0025, 0028-0033, 0040, and 0051, described supra, claim 1).
With respect to dependent claim 19, Alvarez, as modified by Mortazavi and Dhillon, teaches the non-transitory computer readable medium of claim 17, as described above.
	Alvarez and Mortazavi further teach the medium, further comprising instructions, when executed by a driving simulator, cause the driving simulator to: responsive to receiving the user input via a web-based configuration application, importing road network data, signal timing data, and use case specific inputs into the driving simulator from the cloud server.
	Alvarez further teaches at least importing 3D city model or use case specific inputs (see Alvarez, paragraphs 0028-0033, described supra, claim 1).
	Additionally, Mortazavi further teaches that the data can be imported from a cloud server col. 6, lines 8-13 and col. 11, lines 35-47, described supra, claim 1).

With respect to dependent claim 20, Alvarez, as modified by Mortazavi and Dhillon, teaches the non-transitory computer readable medium of claim 17, as described above.
	Alvarez further teaches the medium, further comprising instructions, when executed by a driving simulator, cause the driving simulator to: communicate with an infotainment device via an infotainment integration module through a wired connection.
	Alvarez further teaches interfacing with an infotainment module (see Alvarez, paragraphs 0013, 0024, and 0028, described supra, claim 1).

Response to Arguments
Applicants’ arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 8,915,738 B2 (Assessing driver performance representing driver actions and vehicle movements to generate a score).
U.S. Patent No. 9,424,751 B2 (Collecting vehicle data and generating feedback for a driver and allowing the user to respond to the feedback to associate user inputs with rule violations that triggered the feedback).
U.S. Patent No. 9,898,759 B2 (Addressing privacy issues associated with data collection of vehicles and drivers while still capturing driver behavior for use in classifying drivers and training self-driving systems).
U.S. Patent No. 10,402,771 B1 (Assessing driving performance using driving scores and route scores with normalization).
U.S. Patent No. 10,810,504 B1 (Assessing driving performance using driving scores and route scores).
U.S. Patent Application Publication No. 2012/0191343 A1 (Driver navigation system with driver training instructions for performing driving maneuvers).
U.S. Patent Application Publication No. 2012/0253587 A1 (Fleet management system directed to assessing vehicle telematics and vehicle handling data).
U.S. Patent Application Publication No. 2013/0302758 A1 (Logging driving information by processing sensor information).
U.S. Patent Application Publication No. 2014/0095214 A1 (Providing a platform for a driving performance application to measure driving performance interfacing with an insurance provider).
U.S. Patent Application Publication No. 2014/0278635 A1 (Delivery system for selecting drivers for specific delivery tasks, and ranking drivers to determine primary and standby drivers).
U.S. Patent Application Publication No. 2016/0019496 A1 (Peer to peer delivery service including driver registration and driving pattern detections).
U.S. Patent Application Publication No. 2016/0371553 A1 (Fleet management system for tracking and analyzing drivers and vehicles involved in traffic incidents).

It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached on Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC J. BYCER/
Primary Examiner
Art Unit 2173